 TOWNSEND LINCOLN-MERCURY71J.R. Townsend Lincoln-MercuryandInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 21-CA-10692March 2, 1973DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND PENELLOOn November 1, 1972, Administrative Law JudgeAllen Sinsheimer, Jr., issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order,' as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, J. R. TownsendLincoln-Mercury, San Diego, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as modifiedherein.Substitute the attached notice for the Administra-tive Law Judge's notice.iTheRespondent has excepted to certaincredibilityfindings made bythe AdministrativeLaw Judge, particularlyhis failure to discredit all andnot just partof employee Aicher's testimonyWe find no ment in theseexceptionsAs Judge Learned Hand stated inN LR B v Universal CameraCorp,179 F 2d 749 (C.A 2), reversedand remandedon other grounds 340U S 474, "It is no reason for refusingto accept everythingthat a witnesssays, because you do not believe all of it,nothing is more common in allkinds of judicial decisions than to believe some and not all" It is theBoard's establishedpolicy not to overrulean AdministrativeLaw Judge'sresolutions withrespect to credibilityunless the clear preponderance of allof the relevantevidence convinces us that the resolutions are incorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A3)We have carefullyexamined the record and find no basis for reversinghis findingsAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTdiscouragemembership in202 NLRB No. 12InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,or any otherlabor organization of its employees by discrimi-nating in regard to their hire or tenure ofemployment or any term or condition of employ-ment.WE WILL NOTcoercively interrogate employee3concerning union membership or activities.WE WILL NOTcreate the impression of surveil-lance of union organization,activities,or meet-ings.WE WILL NOTthreaten individual or groupreprisalsordiscriminationbecause of unionmembership,organization,or activities.WE WILL NOTin any other manner interferewith,restrain,or coerce employees in the exerciseof their right to self-organization,to form labororganizations,to join or assist the.Union or anyotherorganization,tobargaincollectivelythrough representatives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection,or to refrain from any or allsuch activities,except to the extent such right maybe affected by an agreement requiring member-ship in a labor organization as a condition ofemployment.WE WILL offer Henry(Pete) Chamberlin andEdward Garcia immediate and full reinstatementto their former employment or, if such jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges,and make them whole for any lossof earnings they may have sustained as a result ofthe discrimination against them.J.R. TOWNSENDLINCOLN-MERCURY(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849 72DECISIONSOF NATIONALLABOR RELATIONS BOARDSouth Broadway, Los Angeles, California 90014,Telephone 213-688-5254.DECISIONSTATEMENT OF THE CASEALLEN SINSHEIMER, JR., Administrative Law Judge: Thisproceeding was heard at San Diego, California, on May 23to 26, inclusive, and June 5 and 6. The complaint issued onMarch 31, 1972, and an amendment thereto was issuedMay 8, 1972.1 The complaint as amended alleges violationsof Section 8(a)(1) and (3) of the Act.2 Respondent hasdenied any illegal conduct.Upon the entire record,including my observation of the witnesses, and after dueconsideration of the brief of the General Counsel andpositions indicated by Respondent during the hearing, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERRespondent is a company engaged in the retail sale ofautomobileswith its place of business in San Diego,California. In the normal course and conduct of saidbusiness it derives annual gross revenues in excess of$500,000. It annually purchases goods, products, andservices valued in excess of $4,000 directly from firmslocated outside California. Respondent admits and I findthat it is an employer engaged in commerce and a businessaffecting commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers, AFL-CIO,herein called theUnion,isa labororganization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionAt issue are certain alleged 8(a)(1) activities and thealleged discriminatory discharge of three persons. Also atissue is whether Respondent had knowledge of unionactivities of any of alleged discriminatees at the time oftheir termination and whether or not Phil Davis, the shopforeman,was a supervisor at all times material. TheGeneral Counsel asserts he was such and Respondent thathe was not.B.The Facts1.Status of Phil DavisAlthough the status of Davis may not be essential to theissue of knowledge of union activities by Respondent, suchrelates thereto, and also to certain, alleged 8(a)(1) conductand to the discharge of Frederick Aicher.The admitted supervisory structure (other than sales) ofRespondentisasfollows: its president is Robert Town-send; directly under him is General Manager Jene Warren;underWarren is ServiceManager Ken Boes, who,however, reports directly to Townsend. As service manag-er,Boes supervises the operation of all areas of the servicedepartment, including the tire and parts department, thebody shop, and the mechanical operations. There is anassistant service manager, John Morgan.Boesand Morganalso act in the capacity of dispatcher which is admittedly asupervisory position. The body shop has a manager andassistant manager and about nine employees. There are 19mechanics paid on a commission basis, and 6 otheremployeeswho are hourly paid. In addition to theadmitted supervisors,Townsend,Warren,Boes,andMorgan,3 there is Phil Davis, the shop foreman who worksin the service department directly underBoeson a salarybasis.Davis' position is disputed with conflicting evidence as tohis functions and duties. The Respondent denies thatDavis has any supervisory capacity. The Respondent'sposition is that although Davis has the title of shopforeman, his function is to take care of maintenance, to runthe diagnostic clinic when necessary, to road test cars, andtoassistwithmechanical problems. Berkeley Smith,businessmanager and treasurer of Respondent, whotestified as to the supervisory structure of the Respondentand its service area, did not include Davis as one of itssupervisors and stated that Davis enjoyed fringe benefitslike those of some employees.Townsend testified that Davis did not have the right tohireand fire and denied that he ever told allegeddiscriminatee Fred Aicher that Davis had such power.Davis in part testified that he did not possess any authorityand that his functions were simply that of aiding andhelping employees.The General Counsel relies on the following to establishthe supervisory capacity of Davis. Former employee andservice writer Edward Godfreytestifiedthat Davis couldfireemployees.Godfrey based this conclusion on ameeting at which Townsend and Warren were present andone of them said to Davis that they were going to have toget the cars road tested so as not to have comebacks whichwere getting out of hand. According to Godfrey, Davismade a statement that there was just so much he could doand was told "either shape them up or we'll get somebodyelse toshape them up." According to Godfrey, Davis saidhe was having trouble with a couple (of men) in the shopand was told by Warren or Townsend, "Well, if they don'tdo their work properly, and they don't do what you tellthem to, get rid of them." Alleged discriminatee FredAicher testified thatKenneth Boes discussed Davis'position with him in February 1972 and told him "If youneed any help or want to know anything, ask Phil Davis."Aicher also testified as follows with respect to a conversa-tion with Townsend when he was fired in March: "Well,when I was fired, I went in and asked him; I told him I hadbeen fired by Phil Davis and I said, `Can he do that?' andhe said, 'Yes, Phil Davis does have the right to hire and1An original charge was filed February 25, 1972, and a first amendedcharge March 24, 19722Three discriminatorydischarges are alleged3The bodyshop manager is also admittedly a supervisor TOWNSEND LINCOLN-MERCURYfire.'And because I had just got fired by him I guess hedid.' 14Chamberlin and Davis testified that Davis' approval wasnecessary for a mechanic to order any warranty parts for ajob and that Davis would have to initial such an orderbefore it would go through. Davis also testified he has apart in ordering and requisitioning shop supplies, whichconsist of his ascertaining "what tool it is" and thenreferring the matter to Boes to handle. He also meets aboutonce a month withBoesto discuss what supplies need to beordered. Charles Hutchison, a tuneup technician and priorhereto shop foreman, testified that if equipment is out oforder Davis is called and is in charge of getting it repaired.Hutchison also testified that with respect to cars that hehad road-tested, he would call Davis because ". . .Iwillwantsomeone inauthority to recheck my work so they'renot just taking my word for it; you might say to get me offthe hook to makesure it's right."Davis has been with Respondent for about 19 years. Hepunches a timeclock, although he is on a salary, and is notpaid for holidays. Davis became the shop foreman whenCharles Hutchison left that position. Hutchisontestifiedthat he understands Davis is the shop foreman, that Davistook his place and does the same type of work thatHutchison did when he was shop foreman. Hutchisontestified that as shop foreman he had terminated employ-ees and had recommended hiring and discharging ofemployees.However, Hutchison could not recall firinganyone, and didn't believe he had hired anyone during themost recent time he was shop foreman from April 1969 toDecember 1970. Hutchison said he recommended that twoemployees be fired, but that Boes didn't let them goimmediately although he did eventually.As shop foreman, Davis regularlyrelievesthe dispatcherat lunchtime as doesBoes.During the period involvedherein, Davis spent a substantial amount of time workingin dispatch. The dispatcher's position is usually manned bysupervisors.Hutchison testified he considered Davis hadauthority to rule on the work and seeitwasdone right andthat in flagrantcasescalling for automatic dismissal, Daviswould have authority to leta man go.Aicher testified heconsideredDavis to be his boss. Aicheralso testifiedcredibly that Davis gave him orders as to work to do andBoes also gave him orders. Godfrey and Hutchisontestified in substance that they considered Davis to controland direct the work in the service department. Also as shopforeman, Davis has the responsibility of checking out thework of the mechanics on road tests, and either approvingitor sending it back for reworking. Davis' decision isgenerally accepted as final. However, in the latter connec-tion it isnot clear whether this is because he has authorityor because his judgment is highly regarded. According toHutchison, Davis can and does grant employeestime offfrom work. Hutchison said he requested and immediatelywas given time off by Davis (who did not consult Boes)about 6 months before the hearing. Hutchison also testifiedhe usually asksBoesfor time off.4The issue of Aicher's "firing" will be discussedpostAs for Aicher'stestimony, this as set forth,supra,was denied by Townsend I am herecrediting this testimony of Aicher, whom I observed carefully, although Iam not crediting certain of his testimonypostfor reasons set forth5Davis also testified'73Davis testified he has no power to exercise any judgment,that he is another employee who punches a timeclock, andin essence all he does is to be helpfulat timesin the workhe performs, including road-testing and diagnosing autos.However, Davis admitted he did collect and distributetimecards, that on occasion he saw to it that employeesperformed their work satisfactorily, reporting to thedispatcher (who may beBoes,Morgan, or now HankHeeber) when he saw employees standing around and notperforming work.5Davis asserted that this was reallyanother interest to see that employees got work and mademoney. Davis testified in connection with circumstancesleading to Aicher's termination that Aicher was standingaround doing nothing, that Davis inquired of Aicher as towhat Aicher was doing and why he wasn't at work, that hehad shown Aicher how to punch the timecard, and finallywent with him to Boes when Aicher in response to Davis'question indicated he wasn't sure whether he wanted towork or not. This will be considered further hereafter.Davis also in order to perform certain painting onweekends had inquired of the men as to who was available.Although Boes showed up during part of the time, it isevident that the only one in charge was Davis, although hetried tomake it appear that no one was in charge.However, he did testify:TRIAL EXAMINER: Who directed the people or whowas in charge of this painting project?THE WITNESS: Well, I guess-I guess you could say Iwas more or less in charge of it.Davis also said Boes stopped by for about 10 minutes thefirst Saturday but didn't recallseeingMorgan or Town-send.Davis also admitted that he had to break in newemployees, and tell them what to do.Although insome instancesherein I am not creditingAicher, I am crediting him with respect to Davis' authorityor apparent authority, and also crediting Godfrey andHutchison. I am not crediting the testimony of Boes andDavis that Davis had no authority. This is based not onlyon my observation of the witnesses, but on all of thecircumstances surrounding Davis' duties and functions, aswell as other incidents involved herein, concerning Boes,Davis, and Townsend, which I do not find credible,including their denials as to knowledge of or concerningunion activity prior to the terminations of any of thealleged discriminatees. I am accordingly finding that Davisboth possessed and appeared to have authority as asupervisor including authorityto terminateemployees andto take charge of the work. In so finding, I have recognizedthat Boes and Morgan both were supervisors of the serviceoperations. I find that while Davis may not have been aprincipal supervisor he exercised such supervisory authori-ty as to the firing of employees and as to the direction ofthe work as to make him a supervisor under the Act, and Iso find.TRIAL EXAMINER' What concern of yours was whether Mr. Aicherwas working or not'i Where did this fit into your job function9THE WITNESSWhat part of it was my concern was when he'swandering around, he's bothering other help in the shop and theywasn't getting their particular work done 74DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Evidence of company knowledge and alleged8(a)(1) conductRespondent's officials and witnesses, Townsend,War-ren, Boes,Morgan, and Davis, denied any knowledge ofunion activities until after alleged discnmmatee PeteChamberlin was terminated on February 22 or 23 undercircumstances discussedpost.They also denied engaging inany acts in violation of Section 8(a)(1).According to alleged discriminatee Fred Aicher, onThursday, February 17, General Manager Jene Warrenstarted a conversation in the new-car parking lot, thatended in Warren's office. Warren asked him what he knewof the Union to which Aicher replied he did not knowanything. Aicher testified Warren then told him about howthe Union was bad and would take away money he workedfor and give long hours. Aicher then testified:...He also went on to say that heknew therewasUnion organizing going on and he knew that PeteChamberlin was the head of it.[Emphasis supplied.]He also went on to say that if he was me-if he wasme, I should not attend the meeting coming up becauseJeneWarren- Excuse me-because Jene Warren-Not Jene Warren-because Bob Townsend and KenBoeswould be there. And not to mention theconversation to anyone; that he would talk to me later.Aicher further testified:Q.Do you recall anything else?A.No sir.Q.DidMr.Warren, or did he not, mentionanything to you about what would happen if the Unioncame in?A.Yes, he did.Q.What did he say:A.He told me if the Union did come in, thathim-I guess meaning the Company-wouldsniff outanyone that had anything to do with the Union and thatwould be the end of it.[Emphasis supplied.]According to Aicher a few days after a union meetingwhich was held February 18, Warren again talked to himabout the Union. Aicher said the conversation wassomewhat hazy and "didn't ring a bell right now." Aicherthen testified:Q.Did Mr. Warren, or did he not, mention anyemployees' names to you at that time?A.Yes, he did.Q.Whose name did he mention?A.Pete Chamberlin, Ed Garcia, Bob Weber, a fewothers;I don't remember the other names.Q.Do you recall what he said about these people,if anything?A.That he knew that they had been to the Unionmeeting.He had had proof that these people hadappeared at the Union meeting,and he also had proofthat I had been there.[Emphasis supplied.]Aicher further testified:Q.Now, do you recall whether or not he men-tioned having seen you talk to anybody?A.Yes, sir, he did.Q.What did he say in that regard?A.He said he had seen me talking to PeteChamberlin and he wanted to know if it had anythingto do with the Union.And I said, "No, it didn't. We were talking aboutcars that Fred Roberts had built and Pete, I guess, washelping him."Q.Did you tell him anything else, or did he sayanything else to you?A.He told me thathe knew Pete was the head of thisorganizing the Union.[Emphasis supplied.]Subsequently on cross-examination,Aicher,after repeatingmost of the foregoing, testified:A.Well, it just doesn'tcome into my mind just yet.He told me that he did know that there was Unionorganizing going on,andithad betterstop or a fewpeople would be outof jobs.He did not mention anynames.[Emphasis supplied.]Q.And during this conversation,Mr.Warrendidn'tmention any employees by name?A. I'm pretty sure he did;but I wouldn't say yes orno right now.The latter,while substantially consistent with his priortestimony,is in part inconsistent with respect to the namespreviously listed on direct examinationby Aicher,supra,when in responding to a question of whose names didWarren mention,Aicher said:A.Pete Chamberlin,Ed Garcia,Bob Weber, a fewothers; I don't remember the other names.Aicher also testified that Townsend questioned himabout the Union.Once Townsend asked him what he knewabout the Union and he replied"Nothing." The secondtime in Townsend's office,Townsend asked him what heknew about Pete Chamberlin and the Union.Aichertestified he said as far as he knew Pete was against theUnion.Townsend told him he thought he was lying and:...He says, "I have proof that you and Pete areboth in the Union-are trying to organize a Union andthat you have appeared at a meeting."Aicher further testified that Townsend said:"If you hearanything else; to let him know."On cross-examinationAicher testified:TRIAL ExAMINER: Just what did Mr.Townsend say toyou about Pete Chamberlin:THE WITNESS:Well, first off,he asked me what Iknew about Pete and the Union.I told him nothing;as far as I knew Pete was againsttheUnion;he didn'thave anything to do with it.Then he called me a liar and told me that he hadproofthatPetewas the head of the Union drive.[Emphasis supplied.]Aicher also testified that Boes spoke to himabout themiddle ofFebruary and asked what he knewof theUnionandhe replied that he didn't know anything.According to alleged discriminatee Edward Garcia at thetime he was terminated on February 18, Boes kept askinghim,"what's going on around here"and Garcia respondedhe did not know what Boes meant.Body Shop ManagerWalter Gansberg,an admitted supervisor,testified as to a TOWNSEND LINCOLN-MERCURY75conversation with an employee, Bruce Lemm, in whichLemur said, "Well, they had a Unionmeeting last night."Since theonly union meeting indicated in the record washeld on February 18, this would place this conversation asof Saturday, February 19. [Emphasis supplied.]Aicher testified that Davis discussed unions twice. Thefirst time was inDavis' pickup truck on the Saturdaymorning afterthe union meeting which was the eveningbefore.According to Aicher, Davis asked him that February 19what he knew about the Union and Aicher replied"nothing." Aicher testified Davis then asked how the unionmeeting wentthat was held at Kings Inn the night before.Aicher testified he said, "I guessitwent all right." Davisthen told him the Union would give him bad hours andtake his pay. Aicher testified that 3 or 4 days later he hadanother conversationwithDavis at the wash rack.According to Aicher, Davis asked what he knew about theUnion. Aicher said he knew nothing. Aicher then testified:...He told me that he knew that I, Pete, and a fewothers,had attendedthe meeting.He knew that Pete wasrunningthe organizing for the Union.[Emphasis sup-plied.]And he went on totellmeabout how the Union wasbad.Q.What did he say in that regard?A.He told me that the Union would take moneyaway that you would work for and they would give youbad hours.Employee J. R. Lewis testified he was asked by Daviswhat he thought about the Union and replied he reallydidn't know and was not a union man. According to him,Davis said, "Yeah, I know you didn't go." Davis alsoquestionedNeftaliOlivo concerning the Union a weekafterChamberlin was fired. According to Olivo, Davissaid,"What do you think about Pete?"and then "What doyou think about Union?" Olivo said, "I never heard itbefore." [Emphasis supplied.]According to Pete Chamberlin on February 21 about9:30 a.m., he asked Davis to road-test a car. During the testDavis asked him how everything was going and whenChamberlin said "pretty good" Davis said, "what's prettygood." Chamberlin asked ". . . What do you want toknow?" Davis then asked "what's going on around theshop here?" Chamberlin said the employees had had aunion meetingand "everybody wants pretty much to gounion."Chamberlin told Davis that he had been electedinside representative for theUnion to represent themechanics and get them all signed up and he had got quitea few people signed up and was still doing so at work, etc.Davis told him the Union wouldn't do them any good andthey didn't need one. Davis told Chamberlin the Unionhad tried to organize before but the mechanics had turnedit down .6The foregoingstatementsor assertions of interrogation,threats, etc., were either generally or specifically denied byWarren, Townsend, Boes, and Davis. While I am not6 1 also note (1) Warren's mention to Aicher of Chamberlin as head ofunion organizing,(2) the conversation between Townsend and Ascher,supra,about Chamberlin as head of the union drive, (3) Davis' reference toChamberlin as the leader in a conversation with Ascher,supra,and (4)Davis' inquiry to Olivo as to what he thought of Pete and the Unioncrediting Aicher in some respects where his testimony wasdirectly and solely in his own interest, I am here creditinghis testimony since it coincides with that of Chamberlin(and also Lewis and Olivo) with respect to questioning ofhim by Davis and with that of Garcia who was questionedas set forth by Boes and because of my observation of allof these witnesses. There are also the facts that this is not alarge operation and that the organizing evidently had beenconducted openly.? Further, on previous occasions in 1970former employee Elmer Larson8 testified Boes had askedemployees to let him know if there was going to be anyorganizing for the Union. Also, according to formeremployee Edward Godfrey, in 1970, Boes told him, "Anytime you hear of anybody mentioning a Union, you let meknow." I accordingly find from the foregoing thatRespondent was aware of union activity as early asFebruary 17 or sooner, and that it conducted theinterrogation and made the statements and threats set forthabove. I find the Respondent thereby illegally interrogatedemployees, created the impression of surveillance, andthreatened employees, all in violation of Section 8(a)(1) ofthe Act.3.The alleged discriminatory discharge ofChamberlinHenry (Pete) Chamberlin commenced employment as amechanic for Respondent in October 1970 and wasconsidered by Boes to be a satisfactory mechanic. InDecember 1971, Chamberlin and three other employeestook an extended lunch period during which time they splitseveral pitchers of beer and returned to work after about a2-1/2 hour absence. Boes encountered Chamberlin shortlyafterhisreturn,askedwhere he'd been, and whenChamberlin told him they'd been to lunch and split a fewbeers, Boes told Chamberlin he was terminated. Chamber-lin learned the others had also been terminated. He andone other employee asked Townsend to reconsider theirtermination and Townsend said he would discuss it withBoes. About 4 o'clock, Chamberlin called Townsend whotold him to see Boes. The next day Chamberlin saw Boes,who gave his job back after Chamberlin explained that hehad not been driving and did not have control over whenthey returned, but Boes would not permit Chamberlin toreturn for a few days. Boes also told Chamberlin he wasgiving him another chance and said, according to Cham-berlin, "I don't want to ever catch you being late for lunchor drinking or anything again. I'm going to keep an eye onyou and make sure you never do it again." Chamberlinresponded, "Well I won't ever do it again .. .." Boesessentially corroborated this, testifying in part that he toldChamberlin:.All right.We'll take and give you anotherchance. And if anything fouls up again," I says, "I'mnot going to give you another chance. That's going tobe it."So, then, he wanted to come back to work that day.IChamberlin testified credibly that during the 2 or 3 days after February14 he discussed the possibility of obtaining representation with someemployees during free time in the shop8Larson was fired by Boes 76DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd I says, "No," I says, "I don't want you back towork now." I says, "You go home, take the rest of theweek off, and come in Monday; and that'll give you along time to think about it."About Monday, February 14, at Frank Gates' stall, adiscussion took place at which were present Chamberlin,Ed Garcia, Fred K. Marshall, and Gates. This related to acompany policy concerning a $100 paycheck deduction foraccidents, and in particular money taken out of EdGarcia's paycheck and that of another employee, ManuelMaldonado. Chamberlin mentioned that a union mighthelp,other employees concurred, and Chamberlin ob-tained the Union's phone number. Subsequently, Cham-berlin contacted the Union and then began to discuss thematter with fellow employees. On February 17, Chamber-lincontacted theMachinistsUnion by telephone andsubsequently a meeting was arranged for the evening ofFebruary 18. Chamberlin credibly testified that he wentaround and told all of the mechanics and some body shopemployees and some paint shop employees of the meetingduring the same day as the union meeting on February 18.Chamberlin further testified this was attended by about 20mechanics and he was elected to be the inside representa-tive.Employee Ed Garcia also talked about the Union toother employees. However, it is clear that Chamberlin wasthe principal spokesman or advocate of the Union at thispoint.Prior to thistimeearly in February, Erme Alvarado, adetailman in the new-car department, asked Chamberlintowork on his car. Chamberlin told him to get a workorder. Alvarado went to Richard Sabo, a service writer, toget one. When asked who was going to perform the work,Alvarado said "Chamberlin." Sabo initialed the order andhanded Alvarado the complete repair order with all copiesintact.Alvarado took the order to Chamberlin, who put itin his toolbox in plain sight. Sometime on February 17,Chamberlin decided to do some work on his own car andwent to the dispatch office to get a work order. AccordingtoChamberlin, when he asked the dispatcher, HankHeeber, for a repair order to work on his own car, Heebertold him he was busy and for Chamberlin to get the orderand fill it out. Chamberlin took the repair work out of thedispatch office and back to his work area. Heeber testifiedhe never discussed this repair order with Chamberlin, andnever gave Chamberlin or anyone a blank repair order.Although Heeber so testified, it is evident that Heeber andother service writers (or dispatchers) occasionally did issueand handle repair orders in such fashion when work was tobe performed on an employee's own car. Edward Garciatestified with respect to Heeber:Q.Did you ever get a repair order from him towork on your own car?A.Yes, I did.Q.What would he do on those occasions?A. If he was not busy at the time, he would writeone out for me. He would ask the mileage on my carand ask me what the problem was. A lot of times justgoof around, write on there "Fix something."9These andcertain ordersintroduced as evidencemanifest a certainamount of frivolity in handling some orders involving employees10All copiesQ.He would write that where?A.On the repair order. And I used to tell him,"don't write that; KennyBoeswill get mad." He'd askme, "Well, what's the problem?" I'd say, "I want tocheck out my exhaust system," or something like that.Q.Do you recall any specific occasions when Mr.Heeber wrote "Fix something" on the repair order?A.Not a particulartime;but I know he's done it,yes.Q.With you?A.Yes; he's done it once or twice that I canremember.TRIAL EXAMINER: On whose car?THE WITNESS: On my own car.9Severalmechanics,W. R. Lewis, William Wisto, andMichael Palermo, testified it was not unusual for amechanic to have a complete work order 10 in hispossession. Service writers Edward Godfrey and RichardSabo also testified there was no rule forbidding thispractice;Godfrey said he had, during about 3-1/2 years asa service writer on about half a dozen occasions (when verybusy), given a mechanic a complete work order (all copiesattached) covering work on the employee's own car. Sabo,currently a service writer for over a year, said it was notunusual to hand a complete work order to an employee forwork on his own car and he knows of no policy against it.Sabo testified:...But I would say if a mechanic would come inand ask me to write a ticket on their car, I wouldprobably hand just about every one of them the wholeticket.Sabo also testified if someone asked for a ticket for workon a car not his own:... Perhaps. Several times I may hand it to him.Several times I may tear it apart myself and hand thesoft copy in to the dispatcher.On February 22 at 9 o'clockBoeswalked into Chamber-lin'swork area, saw the two repair orders, and asked himwhy he had one covering his car and one coveringAlvarado's car in the toolbox. Chamberlin answered hehad them because company policy required him to haveone for each job for insurance purposes.ii Boes separatedthe soft copies from the hard copy of repair order 13194(covering Chamberlin's vehicle) leaving the hard copy inChamberlin's box and walked away carrying all copies ofrepair order 12778 (involving Alvarado's vehicle) in hishand. Boes and Chamberlin's testimony appear consistentin this respect. Boes indicated that one thing that botheredhim was the length of time that Alvarado's order had beenwith Chamberlin.It is evident from the company's manual that employeescan work on other employees' cars. However, there is aprovision in the manual that then they are to be chargedfor this but given a 20-percent discount. With respect towork on fellow employees' vehicles, it appears from thetestimony of a substantial number of witnesses thatcharges have varied from nothing to something betweennothing and the approximate 80 percent that should have11Testimony of numerous witnesses including Chamberlin, Godfrey,and Larson was that they understood company policy required a work orderfor insurance purposes TOWNSEND LINCOLN-MERCURY77been charged according to the manual. In part the chargewould depend on the length of time the work would takeand the extent and nature of the job involved. The chargeapparently also varied depending on which persons'vehicles were involved.12Boes said he thought he had discussed repair orders atservice meetings.Boes alsotestified:Q.Did you say anything to the employees atservicemeetings or any othertimeabout whether ornot there should be a charge made for work done onother employees' cars?A.No, I never discussed any charges whatsoever. Ijust took it for granted, you know, that they knew theirwork was supposed to flow through, just like acustomer's repair order. I did not know I had to takeand check on them.Itwould appear both from the standpoint of insurancerequirements and also from the Company's manual thatwork orders would be requisite. Normally the hard copy ofthe work order would be given to the employee and theother copies retained by the dispatcher or service writer foraccountingand other purposes. This was obviouslyessentialin the case of warrantymattersor service ofoutside customers.However, as set forth,therewerenumerous instances where the normal procedure was notfollowed in the case of the worker's own car or those offellow employees.About noon, Chamberlin left and testified he told Davishe was going home for lunch, that he "had the flu," andthat if he did not feel better he would not return.Chamberlin testified that Davis said okay. Then, accordingtoChamberlin, about 12:30 his wife telephoned thedispatch office, talked with Davis, and told him thatChamberlin would not be back to work that day becausehe was sick. Davis denied that Chamberlin spoke to himabout being ill before leaving work. He admitted that hereceived a phone call from Chamberlin's wife but testifiedthe call came about 3 o'clock instead of 12:30. Boestestified that it was reported to him later on and he forgotwho told him but he was inquiring "if anybody heard fromPete." Somebody then told him his wife had "called five orten minutes ago and she said Pete came home sick at noonand I had to put him to bed." Accordingto Boes,this wasabout 4 or 4:30 in the afternoon.Boeshad first denied thathe had been informed by Davis that afternoon thatChamberlin's wife had called, but after being shown atranscript from an unemployment compensationhearing,Boes admitted that he had been so informedlate in theafternoon.According to Boes, shortly after Chamberlin left work,he looked for him to discuss the work orders and keptwaiting for him to come back. About 3:30 or 4, when hedid not show up,Boesdecided toterminatehim. Boestestified he made the decision because:Well, because the first thing that popped in my mind,you know, is I probably got the same thing I had backin December. So this is the first thing I thought of. Sothis is why.A few minutes later,Boeswas told that Chamberlin's wifehad called earlier to advise that Chamberlin was homesick.Boestestified he had already decided to terminateChamberlin about 2 or 2:30 before he was told by Davisthat Chamberlin had called in.Boestestified he usuallyinvestigated matters such as absences and when he foundthe employee had an adequate explanation, he usuallyreconsidered his decision. In this case, Chamberlin's callingin coincided or conformed with such policy which hadbeen followed in the case of mechanic Bill Wisto, who hadbeen ill about the same time and was excused after callingin and telling the service writer he would not be at work.However, Respondent's position is that in Chamberlin'scase the December incident immediately came to mind andthis led Boes to decide that he should be terminated,particularly because of the apparently similar way theabsence occurred.Boestestified (as set forthpost)therepair orders had simply led to this matterbut had not beena decisive factorin the termination of Chamberlin.However, on the morning of February 23, whenChamberlin arrived for work, he was told to report to Boes.Boes,withMorgan present, told Chamberlin he wasterminated and gave him his paycheck. Chamberlin askedwhy and Boes told him the reasons were set forth in theterminationnoticeattached to the check. Boes alsoreferred him to page 11, relating to work on fellowemployees' cars and explained the reasons for discharge.This termination notice reads:On Dec., 15, 1971 Chamberlin was warned about ourcompany rules. He was found taking a 2-1/2 hr. lunchperiod with intoxicating smell on him when he cameback, he was repremended [sic]. Then on January 6,1972,we held a service meeting about our companyrules& employee guidebook. Then on February 22,1972, I found a repair order that Chamberlin wrote andwe had no record of it. We found that Chamberlinwould no [sic] comply with our rules & policies. TheR.O. 13194 was for checking brakes and R.O. 12778 tocheck engine.As indicated, this refers to the December incident, thenthe guide book rules, and then the repair orders which Boesdid not rely on when he testified, but rather the fact thatChamberlin had taken off without notice.Boestestified asfollows:TRIAL EXAMINER: All right.Now, was it because of therepair orders? Or was it because you did not see him therethat afternoon that you decidedto terminate him?THE WITNESS:No, it was because I did not see himthere that afternoon. I was just going to talk to him aboutthe repair orders.sssQ. (By Mr. Greaves)Soitwas not therepair ordersthat causedyou toterminate him; it was the absence. Isthat correct?A.Right.[Emphasis supplied.]Q.All right. Now, you foundout where he was theafternoonof February 22 byasking the dispatcher hadhe seen Pete;right?A.No.12Not only was it permissible for employees to work on each other's carsbut, accordingtowitnessesRay Wood and CharlesHutchison, in somecasesthey charged and in others they did not for the work for a fellowemployee 78DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.The dispatcher told you where Pete was whenyou inquired where Pete was, didn't he?A.No, he didn't.Q.He did not tell you that Pete's wife had called inand told him that Pete was sick?A.No, he did not.Q.Did you testify in an unemployment compensa-tion hearing involving Mr. Chamberlin on April 13?A.Yes, I did.Q. I direct your attention to page 4 of Respon-dent's 2, lines 21 through 28. Would you read that toyourself.A. (Witness examining document.)Q.Did you talk to the dispatcher about PeteChamberlin on the afternoon of February 23?A.Well, the dispatcher was Phil Davis at noon,and, then, he was back in there at 4:00 o'clock. AndPhil Davis was the guy I talked to, yes.Q.What did he say about Pete Chamberlin?A.He said, "His wife just called and said Pete wenthome at noon and he was sick and she had to put himto bed."According to Chamberlin, Boes told him when terminatedthat if he ever returned to the premises, he was not to talkto anyone but Boes or Morgan. Chamberlin then said hetold Boes the employees were organizing, that he, Cham-berlin, had been behind the drive and Boes told Chamber-lin he had not realized this. According to Boes, at this timeChamberlin threatened to "get" him.The foregoing raises certain questions as to the motiva-tion for Chamberlin's discharge. Although Respondentdenies any knowledge of his union activity, based on myfinding,supra,I find and conclude that Respondent didhave knowledge of the union activity, including particular-ly that of the leader, Chamberlin. As for Respondent'sasserted reason for Chamberlin's termination, althoughDavis denies hearing from Chamberlin's wife at noon,there is no question that Davis did receive a phone callfrom Mrs. Chamberlin in midafternoon apparently prior tothe time that Boes determined to fire Chamberlin. Also,Boeswas informed of this call by Davis before he hadeffectedChamberlin's termination, but this informationdid not cause him to reconsider carrying out the termina-tion.On the one hand,Boes testified he issued the terminationnotice which places particular emphasis upon the repairorders as a reason for termination, while to the contraryBoestestified thatthe reasonwas that Chamberlin had leftwithout giving proper notice. It may be arguable that, inview of Chamberlin's conduct in December and thisapparent continuation thereof and perhaps a hastyreaction thereto by Boes, the termination can be viewed asother than pretextual. However, this must be weighed inthe light of the inconsistency between the reasons given onthe termination notice; namely, the possession of the repairorders, etc; the fact that such retention, although it maynot have been common practice, had occurred on quite anumber of occasions among employees;that Boes testifiedhe did not rely on the repair orders;and finally that, eventhough it was brought to his attention that a call had comefrom Chamberlin'swife that Chamberlin had been homeill,he continued on this path to terminate Chamberlin.Now it may be that Chamberlin could or should have donesomething more,but illness does not in many cases permitthe time or the opportunity and Chamberlin did indicatethat he had so informed Davis when he went home.In thislatterconnection,there is a question as to why, ifChamberlin had told Davis,Chamberlin's wife would alsocall to inform someone who turned out to be Davisevidently earlier than Davis said she had called.Itmay bethatChamberlin wanted to make doubly sure that therewas awareness of his illness or Mrs. Chamberlin may nothave been aware that he had informed Davis when he left.In any event,it is clear that Chamberlin did endeavor toinform management of his illness and succeeded in at leastinforming Davis, who at that time was acting as dispatcher,and therefore in a management capacity whatever he mayotherwise have been.i3In view of my finding of Respondent's full awareness ofChamberlin's leadership in the union activity,Boes' prioraswell as present expressed interest therein,as foundabove,Respondent's interrogation and other activities inviolation of Section 8(a)(1), the evidence establishing thatemployees holding complete orders was not uncommon,14the inconsistency between the termination notice and Boes'testimony 15 as to the reasons for the termination ofChamberlin,the continuation with such termination inspite of information that Chamberlin had gone home ill,and, accordingly,a termination that has not been satisfac-torilyexplained,Ifind and conclude the termination ofChamberlin was pretextual and in violation of Section8(a)(1) and(3) of the Act.4.The alleged discriminatory discharge ofEdward GarciaEdward Garcia was a lube man. About February 2, hewas instructed to check a shop pickup truck for neededrepairs.Garcia proceeded to check the transmission withthemotor running,found the emergency brake did notwork, and placed the truck in "park." While he checkedthe transmission, the truck slipped into gear and rolled offthe rack into a car parked nearby, causing damage. Garciaadmitted that he had noted prior to this that the gearsslipped and hence was aware thereof. About the same dayanother employee,Manuel Maldonado,had an accident inwhichMaldonado, driving the shop truck, and theRespondent's assistant manager in an automobile collidedin the parking lot. According to Respondent's establishedpolicy, $100 was deducted from the February 11 paychecksof both Garcia and Maldonado for their accidents. Therewas also taken out of Garcia's paycheck on that occasion adeduction of $17. Garcia had not been told prior theretothat such deductions would be made.He asked Boes aboutthe deductions in Davis' presence.Boes told Garcia the$100 was for the insurance deductible covering the damage13 1 have foundhim to be asupervisor,supra15Further negating the repair order reasons stated in the notice14Therebynegating such in the notice as a valid reason TOWNSEND LINCOLN-MERCURY79to the shop truck. Garcia was angry and told Boes that theaccident had not been his fault because the gearshift leverwas defective. According to Garcia, Boes said that if hehad known about the defective gearshift at the time "itwould not have gone that far" which Garcia understood tomean"that he would not have deducted it out of mypaycheck until he had gone fully into it." Boes' testimonyvanes from Garcia as to the "fault"issue.Boes testified:The first thing I did was I took and got ahold of therepair order to find out what the truck was in there for,what he was doing to it, and things like that.I found out, you know, that he was going to take andchange the oil filter, and there was a notation on therepair order, you know, that the transmission wasslipping, there was something wrong with it that had tobe repaired.So I thought, well, he tells me, you know, it jumpedout of gear and everything like that; so I just felt, youknow, if the thing was in there for transmission repairand it was noted on the repair order and he shouldhave been more careful with it.So, therefore, I took it out of his pay.Garcia had failed to clean its battery cables during aprevious service job about January 24. Boes in essencecorroboratesGarcia on this conversation.The car inquestion had been towed in some 2 weeks earlier. Garciahad not been notified of the mistake and was not called onto rectify it. There issome disputeas to who wasresponsible for it with Garcia denying the same, but I donot consider this material to ultimate resolution of theissues herein.17During the time Garcia was complainingabout his deduction,Maldonado also complained to Boesabout his and Boes testified that Maldonado like Garciawas "perturbed about" the deduction policy.On February 17 Garcia spoke to Townsend in Town-send'sofficewith Boes and Morgan present.Garcia toldTownsend he felt the deduction was "unfair since the gearshifthad been defective." Townsend told Garcia thatcompany policy required him to pay for the damage.Garcia said he felt he should have been notified ahead oftime of the deduction in order to make the necessaryfinancial adjustments to absorb it. Townsend then toldGarcia he would return $75 to him and deduct $25 fromhis next three paychecks. At one point Garcia testified heasked Townsend about Maldonado's deduction and BoesQ.What did you say to Mr. Garcia and what didhe say to you at that time concerning this incident?A.Well, he asked me about the $100 held out of hispay. And I dust explained to him that that was for thedeductible on the insurance on the truck.And so he started explaining to me, you know, thatthe truck had a defective part into it; that it wasn't hisfault.So I says, "Well, it was noted on the repair order thatthey had a problem with the transmission; so whyweren't you more careful with it?"And he says, "Oh, Dust don't think it was my fault."And he left.When Garcia asked about the $17 portion of the deductionBoes saidhe didn't know about that but would find outand let Garcia know.Thereafter,Garcia talked with Maldonado who toldGarcia he intended to go to the Board about his deduction.Garcia said he would first try to talk to Townsend beforegoing to the Board. The next Monday, February 14,followingdiscussion among Garcia, Chamberlin, andothers as to the unfairness of such deductions, Chamberlinsuggested a union might help. According to Garcia andSmith,Maldonado went to "the Labor Commissioner" onthe 14th. Garcia testified that Maldonado talked to himagain on the 14th and Garcia said he intended to talk toTownsend about his deduction and also Maldonado's.16On the 15th Garcia met with Boes to discuss thedeductions. Boes told him he would have to pay the $100because it was company policy and that he would also haveto pay the $17 portion of the February 11 deduction for atow bill, since Respondent had to have a car that Garciahad worked on towed back to Respondent's plant becauseindicated he had"heard the accident was Maldonado'sfault."Garcia then told Townsend he felt the companypolicy concerning deductions "stunk," but that if hewanted to continue working he would have to abide by it.According to Garcia, Townsend then said:"Well, you go ahead and go on back to work," he says,"and when you leave this office," he says, "don'tdiscuss it with anybody. Let's just consider the matterclosed and leave it at that.I said, "Okay," and I walked out of that office andwent back to work.There is some variance in Townsend's and Boes' versionsof this discussion in that neither mentions Townsendadvising Garcia not to discuss the matter with anyone andBoes denies there was any reference to Maldonado whilehe was present. Also Townsend denied that Garcia usedany adjectives although he indicated Garcia was unhappyabout the policy.Boes,however, testified:A.Yeah. I think Mr. Townsend made the state-ment,you know, "This is Company policy, you know,and I'm sure it won't take and hurt if we do it thisway."And, then, Ed snapped back, and he says, "I thinkyour Company policy stinks; but if I want to workhere, I guess I have to abide by it, but I don't like it."On February 18, Berkeley Smith,Respondent's businessmanager and treasurer,testified Boes told him to preparetermination checks for Garcia and Maldonado and toreturn the $100 deduction to each of them for theiraccidents. Smith said that Boes told him Garcia was beingterminated because:A.There again I can't repeat the conversation.What I remember is that Mr. Garcia didn't like the ideaof the $100 being withheld. He was objecting to it very16Maldonado could not be located and was not called as a witnessthat while this was proper for an outside customer, it was not permissible in17There is also testimony that Garcia when he did lube work on his ownthe case of an employee and his own car In any case, although this wascar would at times charge 50 cents for the labor work which was the same asraised as an issue, it does not appear to be a predicate for the terminationhe would charge if it was an outside customer Respondent's position was 80DECISIONSOF NATIONAL LABORRELATIONS BOARDstrenuously.And it was better to give him back the$100 and terminate him.Smith also learned Maldonado was being terminated byBoes because:A.Manuel had gone to the Labor Commissioner,and so regardless of whether we won or lost at theLabor Board, we had a dissatisfied employee; so wegave him back the money and terminated him.Boes testified:Q.Now,when you made that decision with regardtoManuel,why did youmake the decision to give himback his $100?A.Because he was just as unhappy as Ed Garciawas; so I decided,well, if we're going to do it to one, wemight as well do it to both of them.Q.Did you know Manuel had been to the Statelabor department?A.No, I did not.About 5:30 that day Boes asked Garcia to come in hisoffice.He then asked Garcia how things were going.Garcia said"Fine."According to Garcia,Boes then asked,"What'sgoing on around here?"Garcia said he didn'tknow what Boes meant.Boes repeated,"What's going onaround here?"And when Garcia said he didn't know Boessuddenly toldGarcia he was fired, handed him histermination check, and told him the check included the$100 previously deducted. According to Garcia, Boes toldhim he was terminated because"I didn't like the commentyou said in Bob Townsend's office about not liking thecompany rule." Garcia told Boes he thought from theconversation with Townsend that the matter of deductionshad been resolved and asked who had decided to terminatehim. Boes replied that he alone made the decision.Garciaexpressed surprise at being terminated after 4 years'service.With Warren present,Boes told him to come backthe next day to turn in his uniform,and he didn'twant tocatch him on the premises again.Boes testified that,although he had been at the meetingthe day before with Townsend, he didn't like the statementmade by Garcia. The following day Garcia acted uncivilly,tossed repair orders around,and generally indicated a badattitude toward work and this caused Boes to get"madder"and brought about Garcia's termination. Garcia testified inrebuttal that he had not manifested such an attitude buthad been in a pretty good humor on that day. Aspreviously set forth, Boes also denied that he knewMaldonado had gone to the "State Labor Department"before he terminated Maldonado.This apparently conflictswith Smith's testimony that Boes had terminated Maldona-do because of his going to the"labor commissioner."Boes denied asking Garcia "What's going on aroundhere?"In view of inconsistencies between Boes and Smithas well as Boes and Godfrey,Garcia, Larson, Aicher,et al.,and the probabilities of various situations including that ofChamberlin and the instant termination following Town-send's apparent settlement of the matter on the precedingday, the 17th, and my appraisal of Garcia, I am creditingGarcia as to this statement being made. Respondent alsoattempted to establish that part of the reason for Garcia'stermination was that he had "too many `comebacks'."However,it is evident that Respondent expected somecomebacks,that Boes admittedly considered Garcia to be agood lube man but claimed that toward the last Garcia'sattitude was the problem.Boes testified:Q.Now,with regard to Mr.Garcia's performance,there is no doubt in your mind that he was a pretty-good lube man when he was working for Townsend.Isn't that correct?A.Oh, he'sa good lube man, sure,as long as hecan keep his attitude in line,you know.Q.His attitude is really the only problem,as far ashe went;right?A.Towardsthe last, yes.Other employees had numerous comebacks,includingHutchison andWood. Garcia without contradictiontestified as to only having five or six during the year beforehis termination which was much less than some others.There may be some question as to how active Garcia wasfor the Union.It is clear that such union activity wasknown to Respondent which was inquiring about it onFebruary 17, and from testimony of Chamberlin andGarcia that Garcia was involved in discussions and activityleading to and relating to the Union.Ihave found thatRespondent was aware and had knowledge that unionactivitieswere going on and who was involved.Respon-dent also was obviously annoyed about protests of bothGarcia and Maldonado of the $100 deductiblepolicy.Townsend had evidently settled the matter as to Garcia onthe 17th. Yet Boes had terminated Garcia on the 18th.Something led to this changed position.Among the possibilities are that(1)Garcia manifestedsuch a bad reaction on the 18th that Boes felt his onlychoice was to eliminate him; (2)Boes may simply actprecipitously; and (3)Boes didn't like either the unionactivityofGarcia or the joint activity of Garcia andMaldonado in protest of the $100 deductiblepolicy.What occurred on February 17 and 18 could make unionactivity a factor or the factor.First, there was suchinterrogation of Aicher on February 17. Second,there wasthe union meetingof February18 and prior activitiesincident thereto whichWarren, Davis, and Townsendindicated they had been and were aware of. With respect tothe action against both Garcia and Maldonado, there is thetestimony of Smith that Boes said he eliminated Maldona-do because he went to the labor commissioner.Boes deniedhe knew about Maldonado going to the commissioner buttestified that Maldonado was as unhappy as Garcia so theymight as well terminateboth.Thisis indicative of aresponse to a point protest.There is further the matter ofcredibility as to Garcia's attitude on the 18th.Although Iam not convinced that Garcia had completely forgottenthe matter,Idoubt whether he would have indicated ormanifested the attitude that Boes claimed on the 18th andfind that he did not. I am, therefore,crediting Garcia as tohis conduct on the 18th. When this is coupled with Boes'expressed attitude to Smith aboutMaldonado,withTownsend's apparent settlement of the matter on the 17th,and with Respondent'sawareness of and opposition tounion activity,Iconclude thatGarcia'sterminationresulted from either or both the point protests of Garciaand Maldonado or Respondent's opposition to the pendingunion activity which Garciawas aparty to, including the TOWNSEND LINCOLN-MERCURYimpending union meeting of that day, the 18th. The latterwould explain the sequence commencing with the questiontoGarcia by Boes, "What's going on around here?"followed by Garcia's saying he didn't know and thenGarcia's termination. I am, accordingly, finding that byterminatingGarcia,Respondent violated Section8(a)(1)and (3) of the Act.5.The alleged discriminatory discharge ofFred AicherOn January 12, 1972, Fred Aicher was employed byRespondent. Aicher evidently washed and delivered carsand performed miscellaneous jobs. As previously set forth,Aicher credibly testified concerning interrogation as tounion activities byWarren about February 17, Warren'sstatement that he knew Chamberlin was the leader, andWarren's threat to Aicher that he better not attend a unionmeeting. On February 18, as previously found, Boes askedAicher what he knew about the Union. On February 19,Davis inquired of Aicher about the Union and how themeeting had gone the night before. February 22, Warrenhad again questioned Aicher about a conversation withChamberlin as to whether it concerned the Union.February 24, about 2 o'clock, Aicher quit his employ-ment with Respondent. He told Boes he was quitting, saidhe had an argument with Davis and was "tired" of Davis"climbing" on his back, and also told Boes he was "tired of... watching John Morgan playing hide and go seek" andthat he "was tired of working on Saturdays." According toAicher, Boes said he would raise his pay to $2 an hour.Boes' account is generally consistent except that while Boestestified he offered Aicher a raise if Aicher would stay, hedid not specify an amount. In the afternoon Aichertelephoned Boes to ask if his job had been filled. Boes toldhim to come in and talk about it which Aicher did. Aicheragain told Boes about Davis' and Morgan's harassment.According to Aicher, Boes asked if he wanted his job backand told him he could have a raise to $2 an hour. Aichersaid he accepted the offer to resume work the next day.Boes testified he gave Aicher his job back but deniedoffering him a raise in rehiring him, although admittingthat at some point that day he had offered Aicher a raise toinduce him to stay on the job.As set forth, Aicher testified that 3 or 4 days afterFebruary 19, Davis had approached Aicher at the washrack and told Aicher he knew that Chamberlin, Aicher,and "a few others had attended the union meeting," thatChamberlin had been the leader in organizing, and that theUnion would take away his money and give him badworking hours.On March 3, Davis told Aicher that Boes wanted thecrew to come in on the weekend to paint the mechanics'stalls, that he, Davis, would be in charge of the paint detailand Aicher had to come in and paint. According to Aicher,he protested that his. lung condition would not permit himto work with paint and fumes, but that Davis told him notto bother to report the next Monday if he missed the paintdetail.On that Saturday, Aicher and four others painted18The application form under "Condition of Health" states "EXL."Aicher testified he did not fill in condition of health and didn't know if the"EXL" was in his writing. However, Aicher admitted that he filled in a81and cleaned under Davis' directions. On Sunday, Aicherslipped and fell while working in the paintdetail, injuringhisback.Also, according to Aicher, his lungs wereinflamed from the painting. The next day, Aicher went toBoes andasked to be allowed to leave work to go toVeteran's Hospital for treatment for his lungs and back.Boes told Aicher to fill out an accident form before he leftthe dealership. A secretary then typed up the necessaryinsurance form and Aicher left for the hospital. There is nomention of a lung condition on the accident report, nor isthere any on Aicher's application for employment. Is Boes,Morgan, and Davis all deny that Aicher ever told them hehad a lung condition that prevented him from workingaround paintor gasoline fumes,etc.Aicher testified ondirectexaminationthat when he was hired, he told Morganand Boes that he could not work around paint because ofhis lungs and that he told Davis on March 3 when Davistold him to come in and paint that weekend that he hadsuch a condition. On cross-examination, Aicher testified:Q. (By Mr. Lerten) When you were hired, did youtellanyone at Townsend Lincoln-Mercury gasolinefumes hurt your lungs?A. I did not find out I had to use it till afterwards.Q.You found out you had to use it as soon as youstarted your job of detailing cars, didn't you?A. I didn'tuse it until some timeafter I wasworking.Aicher further testified he thereafter complained aboutworking with gasoline to employee Alvarado and to Davis,who, according to Aicher, said he would try to worksomething out. Aicher also testified:Q.And you continued to use the gasoline to cleanthe cars?A.Yes, sir. I wanted the job.In connection with the accident form, Aicher said heworked half a day on Monday, March 6, and left at 1 afternotifyingKen Boes.Aicher then testified:A. I told him that the painting had hurt my lungsand my back was hurting. Sunday I had slipped on myback there while painting. And I told him I wanted togo to the doctors and find out what's wrong.And he said, "Well, you have to fill out an accidentreport." So he sent me into the main office there, and Ifilled it out. The secretary either signed it or shestamped it or something; I don't recall what she did.And I took it back to KenBoes,and he excused me forthe day.From the foregoing it is evident and I find that at thetime of employment Aicher didnotindicate that he had alung condition that would be affected by gasoline fumes.The secretary, Anita Miller, testified that she filled out theaccident form from information provided and didnotchange it in any way. She also testified Aicher watched hertype it.Miss Miller testified that in addition to what was onthe form, Aicher said he was going to quit and wanted hispaycheck. She also testified:Q.What else did he say:A.And that-Well, he made it very clear that heseries of"No's" afterspecific defects and a"none"after other defects andthat atno pointin the application had he indicated a lungcondition; i.e.,bronchial asthma. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDdid not like it and did not like Mr. Davis. He inferredhe did not like Mr. Boes or the service department orTownsend Lincoln-Mercury. He made it very clear hewas unhappy and was going to quit.Q.Did he mention his lungs to you or a lungcondition?A. I believe when I asked him why he couldn'tpaint, he said something about the fact it got in hislungs. But I'm not a doctor; I'm not a medical expert,and I wouldn't know what that meant, anyway.First, I note Davis was aware there was gasoline aroundthe auto dealership but explained he wasn't concernedabout it because he didn't expect to work near it. Whilethismay be, it would appear to be unavoidable and alsothat there would be a body shop which he might at timeshave contact with. I have previously not credited Archer astohis claim that he informed Respondent of a lungcondition or bronchial asthma when hired. I am furthercrediting secretary Anita Miller, whom I found to be ahighly credible witness, that she typed the form on thebasis of what she was told and that Aicher did not refer toa lung condition in connection therewith. In certaininstances where Aicher was personally anddirectly involvedand affected,Ihave some reservation concerning histestimony and in such circumstances concluded thatArcher may have been inclined to see matters as he wantedthem to be. The same appears to be true with thediscussion referred to subsequently as to what occurred atthe time of his ultimate termination.At the Veterans' Hospital, according to Aicher, he wastold by the doctor that further painting could cause himserious injury. He did not work the next day but returnedon Wednesday, March 8. On that day, around the noonhour, Archer encountered Davis near the (car) rental office.Davis asked him what he was doing. According to Archer,he replied it was his lunch hour and Davis said "fine" andwalked away. About 15 minutes later, according to Archer,he again encountered Davis, who again asked what he wasdoing and Aicher said he was still out to lunch. Davis thentoldAicher that he had forgotten to punch out for lunchand had also written in his time instead of punching thetimeclock.Davis took Archer to the timeclock andpunched the card to show him how to operate the clock.Archer offered to allow Respondent to deduct any moneylossdue to his failure to punch in and out properly.Davis left and Aicher took off his shoes to remove arock.When Davis returned Aicher still had his shoe off.Davis said "Let's go." Archer said "Just a minute." Davistold him to come on. When Aicher didn't move Davis tookhis timecard out of the rack and told Archer he had "quit."Aicher said he would not quit, that Davis would have toterminate him. Davis went to Morgan's office and Archerfollowed.Morgan, at Davis' request, told Aicher what hislunch schedule was. Davis and Aicher walked to thedispatch office to talk toBoes.Davis told Boes about theargument he had with Archer. Boes at this point ignoredthem and said nothing. According to Aicher, Davis and hewent back to the timeclock where they argued again andDavis finally told Archer again "you've quit." Aicher saidhe wouldn't quit. Davis left and when he returned he toldArcher he was terminated. According to Archer he askedwhy he was terminated and Davis told him it was becauseof his asthma and his refusal to work with gasoline,walking around and not working, and his "union activi-ties."Boes'and Davis' versions differ somewhat from Aicher'sas to the circumstances and the conversation. Davis andBoestestified that Boes terminated him. Davis also deniedthat he told Archer he was fired. Boes and Davis bothdenied any knowledge of Aicher's union activities at thetime of discharge.The General Counsel relies on Aicher's testimony as towhat he was told at the time of termination; also, thatRespondent took the position in a letter from counsel andits answer that Aicher "quit" on March 8 and then at thehearing admitted Archer did not in fact quit, but wasterminated. The General Counsel argues that this shift ofposition should be considered in determining whetherArcher was unlawfully terminated. However, Respondentatone point had reason to believe that Archer quit.According to Davis' version, which I am crediting, Aicherwas, in essence, standing around and not working. Davistestifiedwith respect to Aicher's discharge that he sawAicher hadn't started to work way past his lunch periodand asked him what he was doing. Aicher replied he hadbeen up to see if any more cars needed detailing. DavistoldAicher he was working through the dispatcher towhich Archer replied he was still on his lunch hour. Davisthen testified:And I informed him that his lunch period had beenstretched out quite a ways, and there was a certainamount of work which had to be done, which, in turn,was stillsitting onthe wash rack and had not beenfinished-or had not been started.And he informed me that he didn't know whether hewas going to go back to work or not.So at thistimeI told him, "Maybe we'd better makeup our mind," because it was getting kind of late in theday, and we had to havea certainamount of work out.And hestill insistedthat he didn't know if he wasgoing to work or not.So I asked him if he would accompany me, to gowith me up to Mr. Morgan's office.Morgan,in turn,referred them to Boes. Davis thentestified:I informed Kenny that I believe we had kind of aproblem. And he asked what the problem was. And Itold him Mr. Archer didn't know if he wanted to go towork or not. And Mr.Boesaskedhim, in turn,what hisproblem was. And he just said-he stated that hecouldn't make up his mind whether he wanted to go towork or not.So Mr.Boestold me to take his timecard in to Mr.Smith's office and have him figurehis time.And this Idid.It appears that on March 8 Archer was standing aroundand wasn't working and gave every indication that hedidn't know what he wanted to do and whether he wasgoing to do anything. It also appears that Respondent hadgood reason to believe that Aicher had, in effect, quit orindicated he was going to quit at the time Respondentwrote theletter onMarch 8, and this is bolstered by the TOWNSEND LINCOLN-MERCURYfact that on February 24 he had quit. It is also bolstered bythe painting job and the dispute over his working then. Ialso note Anita Miller's credited testimony,supra,that atthe time of the accident report, Aicher said he was going toquit.Accordingly, I do not consider the alleged discrepan-cy between Respondent counsel's letter and Boes' testimo-ny as to termination versus "quit" to be of majorsignificance. As further found, I have not credited Aicher'stestimony as to advising Respondent of his lung conditionwhen hired nor with respect to the preparation andcompletion of the accident report.Since I have credited Aicher as to conversations withWarren, Townsend, and Boes relating to the Union, itwould appear clear that Respondent as of February 24 hadknowledge of whatever activities Aicher may or may nothave engaged in which evidently were not too extensiveother than perhaps attending a meeting, and that Respon-dent evidently was not concerned at that time as toAicher's union activities. This is manifested by Boes'endeavors to have him return to work after he quit onFebruary 24. In the light of this, and since there does notappear to have been any intervening union activity byAicher, it seems most unlikely that Respondent, on March8,terminatedAicher for any union activities. For thisreason, among others, including my analysis of all thetestimony, I am not crediting Aicher's testimony that Davistold him that among the reasons for termination were his"union activities." As I have previously indicated, I believethatwhere Aicher's immediate self-interest was directlyinvolved, Aicher tended to color his testimony accordingly.Furthermore, it is evident that Aicher was not manifestingeither an attitude toward nor interest in working at thetime he was terminated. I accordingly believe that histermination was for a good cause and not violative of theAct, and shall recommend the complaint be dismissed as toAicher.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent discriminated againstHenry (Pete) Chamberlin and Edward Garcia by discharg-ing them, it will be recommended that Respondent offerthem immediate and full reinstatement to their formerjobsor, if those jobs no longer exist, to substantially equivalentjobs, without prejudice to their seniority or other rights orprivileges. It will also be recommended that Respondentmake them whole for any loss of earnings they may havesuffered by reason of the discrimination against them by20 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations and recommended Order herein shall, as83payment to them of a sum of money equal to the amountthey normally would have earned as wages from February22, 1972, in the case of Chamberlin, and from February 18,1972, in the case of Garcia, to the date of Respondent'soffers of reinstatement to them, less their respective netearnings during said periods. Loss of earnings shall becomputed in accordance with the formula prescribed inF.W. Woolworth Company,90 NLRB 289, and interest at therate of 6 percent per annum shall be added to the backpaycomputed in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716. It will also be recommendedthat Respondent preserve and make available to the Boardupon request payroll and other records to facilitatecomputation of backpay.Having found that Respondent engaged in and isengaging `in certain other unfair labor practices I shallrecommend that it cease and desist therefrom and that ittake certain affirmative action which I find necessary toremedy and remove the effects of the unfair labor practicesand to effectuate the policies of the Act. Because of thenature and extent of the unfair labor practices engaged inby Respondent, I deem it necessary to recommend thatRespondent cease and desist from in any other mannerinfringing on the rights of employees guaranteed in Section7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Henry (Pete) Chamberlin and EdwardGarcia to discourage membership in a labor organization,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.By interrogating employees concerning union mem-bershipand activities,by giving the impression ofsurveillance of union activities, and by threatening employ-ees for engaging in union activities as found above,Respondent has violated Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.The Respondent has not violated the Act byterminating Frederick Aicher.RECOMMENDED ORDER20Upon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record in the case,it is hereby recommended that Respondent, J. R. Town-send Lincoln-Mercury, shall:1.Cease and desist from:provided in Sec 102 48 of the Rules and Regulations be adopted by theBoard and become its findings, conclusions and order, and all objectionsthereto shall be deemed waived for all purposes. 84DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Discouraging membership in International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, orany other labor organization of its employees by discrimi-nating in regard to their hire or tenure of employment, orany term or condition of employment.(b) Coercively interrogating employees concerning unionmembership or activities.(c)Creating the impression of surveillance of unionorganization, activities, or meetings.(d) Threatening individual or group reprisals or discrimi-nation because of union membership, organization, oractivities.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form labor organizations, to join or assistthe Union, or any other organization, to bargain collective-ly through representatives of their own choosing, and toengage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent suchright may be affected by an agreement requiring member-ship in a labor organization as a condition of employment.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer Henry (Pete) Chamberlin and Edward Garciaimmediate and full reinstatement to their former employ-ment or, if such no longer exists, to a substantially21 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "equivalent position, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings they may have sustained as a result of thediscrimination against them in the manner proscribed insection V of this decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or useful to an analysis of the amount ofbackpay due under the terms of this recommended Order.(c) Post at its place of business located in San Diego,California, copies of the attached notice marked "Appen-dix." Copies of said notice, to be furnished by the RegionalDirector for Region 21, shall, after being duly signed by anauthorized representative of Respondent, be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered,defaced, or covered by any other material.21(e)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.22IT IS FURTHER RECOMMENDED thatin all other respectsthe complaint be dismissed.22 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegional Director for Region 21, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "